Case 4:19-cv-04018-SOH Document 1                  Filed 02/11/19 Page 1 of 10 PageID #: 1

                                                                                US .        COURT
                                                                              WESTERN DIST ARKANSAS
                                                                                     BLED
                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                                               FEB 1 1 2019
                               TEXARKANA DIVISION         DOUGLAS F. YOUNG Cl ·k
                                                           By           - ' e!
                                                                                      Deputy C!erk
 SAMANTHA EDWARDS, Individually, and                                                 PLAINTIFF
 as SPECIAL ADMINISTRATRIX of the EST ATE
 of WILLIAM BOBBY WRAY ED,V ARDS, Deceased,
 and ARLEIGH GRAYCE EDWARDS, Deceased; and as
 PARENT and NEXT FRIEND for PEYTON HALE, a Minor


 vs.                                    NO.    /C/-c/{)/ R
 ERIC JAMES CORNELL THOMAS                                                       DEFENDANTS
 and McELROY TRUCK LINES, INC.

                                         COMPLAINT

       COMES NOW the Plaintiff Samantha Edwards, Individually and as Special Administratrix

of the Estates of William Bobby Wray Edwards, deceased, and Arleigh Grayce Edwards, deceased,

and as Parent and Next Friend of Peyton Hale, a Minor, by and through her attorneys, RAINWATER,

HOLT & SEXTON, P.A., and for her Complaint against the Defendants, states and alleges the

following:

                                 I. RESIDENCY & PARTIES

       I.     Plaintiff Samantha Edwards was at all times relevant a citizen and resident of Mineral

Springs, Howard County, Arkansas.

       2.     Plaintiff Samantha Edwards is the duly appointed Special Administratrix of the Estate

of William Bobby Wray Edwards, deceased, having been appointed by the Circuit Comi of Howard

County, Arkansas on August 31, 2018. Exhibit 1.

       3.     The deceased, William Bobby Wray Edwards, prior to his death, resided with his

wife, Plaintiff Samantha Edwards, in Mineral Springs, Howard County, Arkansas.
 Case 4:19-cv-04018-SOH Document 1                   Filed 02/11/19 Page 2 of 10 PageID #: 2




        4.     Plaintiff Samantha Edwards is the duly appointed Special Administratrix of the Estate

of Arleigh Grayce Edwards, deceased, having been appointed by the Circuit Court of Howard

County, Arkansas on August 31, 2018. Exhibit 2.

        5.     The deceased, Arleigh Grayce Edwards, prior to her death, resided with her mother,

Plaintiff Samantha Edwards and her father, the deceased William Bobby Wray Edwards, in Mineral

Springs, Howard County, Arkansas.

        6.     Plaintiff Samantha Edwards is the natural mother and natural guardian of Peyton

Hale, a minor, and as such will be suing on his behalf as Next Friend pursuant to Federal Rule of

Civil Procedure 17.

       7.      At all times relevant, Peyton Hale, resided with his mother, Plaintiff Samantha

Edwards, and his step-father, the deceased William Bobby Wray Edwards in Mineral Springs,

Howard County, Arkansas.

       8.      Separate Defendant Eric James Cornell Thomas was at all times relevant a citizen and

resident of Natchez, Adams County, Mississippi.

       9.      At all times relevant, Separate Defendant McElroy Truck Lines, Inc. was a registered

corporation with the Secretary of State of Alabama, with its principal place of business at 111 US

Highway 80 Spur Road, Cuba, Alabama 36907. Separate Defendant McElroy's registered agent for

service of process is J C McElroy, Jr., whose principal business address is P. 0. Box 104, Cuba,

Alabama 36907 or 111 US Highway 80 Spur Road, Cuba. Alabama 36907.

       10.     At all times relevant, Defendant McElroy conducted its trucking business in and

around Arkansas and maintained significant contacts with the state of Arkansas through its trucking

business.

       11.    The incident giving rise to this cause of action occurred at the intersection of Highway

                                                 2
 Case 4:19-cv-04018-SOH Document 1                    Filed 02/11/19 Page 3 of 10 PageID #: 3




371 and Highway 355, Howard County, Arkansas.

                                II. JURISDICTION AND VENUE

        12.    All ofthe allegations previously plead herein are re-alleged as though stated word-for-

word.

        13.    The United States District court for the Western District of Arkansas, Texarkana

Division, has original jurisdiction of this case pursuant to 28 U.S.C. § 1332 as the Plaintiff, Samantha

Edwards, the decedents William Bobby Wray Edwards and Arleigh Grayce Edwards and the minor

Peyton Hale, all were residents of Mineral Springs, Howard County, Arkansas at the time of the

incident; Defendant Thomas was a resident of Natchez, Adams County Mississipi, and; Defendant

McElroy's principal place of business was Cuba Alabama, and the amount in controversy exceeds

$75,000, the amount required for federal court jurisdiction in diversity of citizenship cases.

        14.    Venue for this case is governed by 28. U.S. C. § 1391. Venue lies properly in the

Western District of Arkansas, Texarkana Division, as the Plaintiff is a resident of Howard County,

Arkansas, and the incident from which this complaint arises occurred in Howard County, Arkansas.

                                      III. BASIC PREMISE

        15.    This is a negligence case arising from a motor vehicle collision that occurred at the

intersection of Highway 371 and Highway 355, Howard County, Arkansas, on or about August 2,

2018, when Separate Defendant Thomas, while working in the scope of his employment with

Defendant McElroy, failed to stop at a stop sign which caused his 2016 International tractor and

trailer to collide with the vehicle the deceased Mr. William Bobby Wray Edwards was driving

(Arleigh Grayce Edwards and Peyton Hale were passengers in Edwards' vehicle).

                                            IV. FACTS

        16.    All of the allegations previously plead herein are re-alleged as though stated word-for-

                                                  3
 Case 4:19-cv-04018-SOH Document 1                   Filed 02/11/19 Page 4 of 10 PageID #: 4




word.

        17.     On or about August 2, 2018, at approximately 10:46 am, the decedent William Bobby

Wray Edwards was traveling westbound on US Highway 371 in Howard County, Arkansas in a

2003 Ford F-150.

        18.    At such time, Bobby Edwards 's daughter, Arleigh Edwards, and his step-son, Peyton

Hale, were passengers in his vehicle.

        19.    On or about August 2, 2018, Separate Defendant Thomas was an employee of

McElroy Truck Lines, Inc. and at the time of the collision, Defendant Thomas was working in the

course and scope of his employment and/or agency with Defendant McElroy.

        20.    On or about August 2, 2018, at approximately 10:46 am, Separate Defendant Thomas

was traveling northbound   on Highway 355 in Howard County, Arkansas in a 2016 International
Prostar Semi Truck with a flatbed trailer in tow.

        21.    As Separate Defendant Thomas approached the intersection of Highway 355 and

Highway 371, he failed to stop at the posted stop sign which caused him to run through the

intersection and collide with William Bobby Wray Edwards's vehicle.

        22.    As a result of the collision, William Bobby Wray Edwards and his daughter, Arleigh

Edwards, were killed, and Edwards's step-son, Peyton Hale, suffered severe personal injuries.

        23.    Prior to his death, William Bobby Wray Edwards was gainfully employed and earing

a livelihood for himself and contributing to his family.

        24.    William Bobby Wray Edwards was 33 years of age and was a healthy, able-bodied

man with a normal life expectancy.

        25.    The deceased, William Bobby Wray Edwards, left surviving him, his wife, Plaintiff

Samantha Edwards, his sons, David Edwards and Aiden Edwards, and step-son Peyton Hale (with

                                                 4
 Case 4:19-cv-04018-SOH Document 1                    Filed 02/11/19 Page 5 of 10 PageID #: 5




whom Bobby Edwards stood in loco parentis), each of whom have suffered and will continue to

suffer mental anguish by reason of such wrongful death.

        26.    Prior to her death, Arleigh Grayce Edwards was 2 years of age, a happy, able-bodied

young girl with a normal life expectancy.

        27.    The deceased, Arleigh Grayce Edwards, left surviving her, her mother, Plaintiff

Samantha Edwards, and her three brothers, David Edwards, Aiden Edwards, and Peyton Hale, each

of whom have suffered and will continue to suffer mental anguish by reason of such wrongful death

        28.    At the time of the collision, William Bobby Wray Edwards stood in loco parentis to

his step-son, Peyton Hale, by way of providing financial, emotional and parental suppo1i and

guidance to Peyton Hale.

   V. CAUSE OF ACTION - NEGLIGENCE OF SEPARATE DEFENDANT THOMAS

        29.    All of the allegations previously plead herein are re-alleged as though stated word-for-

word.

        30.    Separate Defendant Thomas was negligent when he failed to stop at the posted stop

sign, and drove through the intersection at Highway 371 and Highway 355 in a willful and wanton

manner and in total disregard for the rights and safety of others.

        31.    Defendant Thomas was negligent in the following particulars:

               (a)     Driving in such a careless manner as to evidence a failure to keep a proper
                       lookout for other traffic, in violation of Ark. Code Ann.§ 27-51-104(a);

               (b)     Driving in such a careless manner as to evidence a failure to maintain proper
                       control, in violation of Ark. Code Ann.§ 27-51-104(a), (b)(6) & (b)(8);

               (c)     Driving at a speed greater than was reasonable and prudent under the
                       conditions and having regard to the actual and potential hazards then existing,
                       in violation of Ark. Code Ann.§ 27-51-20l(a)(l);

               (d)     Operating a vehicle in such a manner which would cause a failure to maintain

                                                  5
Case 4:19-cv-04018-SOH Document 1                    Filed 02/11/19 Page 6 of 10 PageID #: 6




                      control, in violation of Ark. Code Ann.§ 27-51-104(b)(6);

              (e)     Driving in a manner that \V8S inattentive and such inattention was not
                      reasonable and prudent in maintaining vehicular control, in violation of Ark.
                      Code Ann.§ 27-51-104(b)(8);

              (f)     Failing to keep a lookout for other vehicles, in violation of the common law
                      of Arkansas;

              (g)     Failing to keep his vehicle under control, in violation of the common law of
                      Arkansas;

              (h)     Failing to drive at a speed no greater than was reasonable and prudent under
                      the circumstances, having due regard for any actual or potential hazards, in
                      violation of the common law of Arkansas;

              (i)     Using and talking on a phone at the time of the collision which distracted him
                      from driving and keeping proper lookout; and

              (j)     Otherwise failing to exercise ordinary care under the circumstances.

 VI. CAUSE OF ACTION -NEGLIGENCE OF SEPARATE DEFENDANT MCELROY

        32.   All of the allegations previously plead herein are re-alleged as though stated word-for-

word.

        33.   Defendant McElroy was negligent in the following particulars:

              (a)    Failing to have adequate policies and procedures regarding its drivers driving
                     and using a phone simultaneously;

              (b)    Failing to adequately train, educate, direct, prepare, set policy or give
                     guidance to its drivers regarding driving and using a phone simultaneously;

              (c)    Failing to adequately train, educate, direct, prepare, set policy or give
                     guidance to its drivers regarding safe driving practices;

              ( d)   Failing to exercise ordinary care with respect lO training, educating, directing,
                     preparing, setting policy or giving guidance to its drivers regarding safe
                     driving practices; and

              (e)    Otherwise failing to exercise ordinary care under the circumstances.




                                                 6
 Case 4:19-cv-04018-SOH Document 1                       Filed 02/11/19 Page 7 of 10 PageID #: 7




                VII. CAUSE OF ACTION - RESPONDEAT SUPERIOR LIABILITY

         34.      All of the allegations previously plead herein are re-alleged as though stated word-for-

word.

         35.      At all times relevant, Separate Defendant Thomas was an employee of Separate

Defendant McElroy Truck Lines, Inc.

         36.      At the time of the incident, Separate Defendant Thomas was acting within the scope

of his employment with Defendant McElroy.

         37.      Separate Defendant McElroy Truck Lines, Inc. is legally responsible and vicariously

liable for the negligence of its agent and employee, Defendant Thomas, under the legal doctrines of

joint enterprise, respondeat superior, and the principles of agency as adopted in the State of

Arkansas.

         38.      The negligence of Defendant Thomas is imputed to Defendant McElroyTruck Lines,

Inc. as a matter of law.

                                  VIII. PROXIMATE CAUSATION

         39.      All of the allegations previously plead herein are re-alleged as though stated word-for-

word.

        · 40.     The Defendants' negligence was an actual and proximate cause of the collision

described herein and of the personal injuries and damages sustained by Plaintiffs.

                       IX. IN.JURIES AND COlVJPENSATORY DAlVlAGES

         41.      All of the allegations previously plead herein are re-alleged as though stated word-

for-word.

        42.       William Bobby Wray Edwards and Arleigh Grayce Edwards sustained severe

personal injuries and died, and Plaintiffs sustained damages, as a result of the collision.

                                                     7
 Case 4:19-cv-04018-SOH Document 1                  Filed 02/11/19 Page 8 of 10 PageID #: 8




       43.     William Bobby Wray Edwards and his daughter, Arleigh Grayce Edwards,

experienced extreme terror immediately before and after the collision.

       44.     William Bobby Wray Edwards and Arleigh Grayce Edwards incurred medical

expenses as a result of the incident.

       45.     The Estate of William Bobby Wray Edwards and Arleigh Grayce Edwards, who are

represented in this litigation by Plaintiff Samantha Edwards, Special Administratrix, have incurred

funeral expenses and medical expenses.

       46.     Peyton Hale, a minor, has suffered physical injury, emotional injury and required

medical and other health treatment and will require said treatment into the future.

       47.     Plaintiff, Samantha Edwards, has incurred medical expenses and other expenses for

and on behalf of her son, Peyton Hale, all of which were proximately caused by the Defendants'

negligence.

       48.     Plaintiff is entitled to recover under Arkansas law for William Bobby Wray

Edwards's and Arleigh Grayce Edwards's wrongful death and survival damages for their heirs at law

under A. C.A. § 16-62-102 and A. C.A. § 16-62-101, which includes, but are not limited to, the

following measure of damages:

       (a)     pecuniary mJuries sustained, including benefits, goods, and services that the
               decedents would have contributed, including the instruction, moral training, and
               supervision of education that might have reasonably been given;

       (b)    mental anguish suffered in the past and reasonably certain to be suffered in the
              future;

       (c)    Reasonable value of funeral expenses;

       ( d)   conscious pain and suffering of the decedents prior to their death;

       (e)    conscious pain and suffering Peyton Hale has suffered in the past and is reasonably


                                                8
 Case 4:19-cv-04018-SOH Document 1                     Filed 02/11/19 Page 9 of 10 PageID #: 9




                ce1iain to suffer in the future;

        (f)     value of any earnings, profits or salary lost by the decedents' and their heirs;

        (g)     loss of earning capacity suffered by Peyton Hale;

        (h)     any scars, disfigurement and visible results of the injuries sustained by the decedents
                and Peyton Hale;

        (i)     the decedents' loss of life.

        49.     Plaintiff hereby demands loss of life damages to the full extent allowed under

Arkansas law for the death of William Bobby Wray Edwards and Arleigh Grayce Edwards.

        50.     Plaintiff claims all damages allowed by Arkansas law for the wrongful death of

William Bobby Wray Edwards and Arleigh Grayce Edwards.

        51.    The heirs at law of William Bobby Wray Edwards, including Peyton Hale with whom

Edwards stood in loco parentis, and the heirs at law of Arleigh Grayce Edwards are entitled to

recover damages for the wrongful death of William Bobby Wray Edwards and Arleigh Grayce

Edwards.

       52.     Plaintiff, Samantha Edwards, was married to the decedent, Bobby Edwards at the time

of his death and Samantha Edwards is entitled to recover for loss of consortium and be awarded

damages for the reasonable value of any loss of the services, society, companionship, and marriage

relationship of her husband proximately caused by the Defendants' negligence.

       53.     The injuries and damages described herein h,we heen suffered in the past and will be

continuing in the future.

                                X. DEMAND FOR .JORY TRIAL

       54.     Plaintiff Samantha Edwards respectfully requests a trial by jury.




                                                   9
Case 4:19-cv-04018-SOH Document 1                   Filed 02/11/19 Page 10 of 10 PageID #: 10




                                   XI. DEMAND & PRAYER

       WHEREFORE, Plaintiff Samantha Edwards respectfully prays for judgment against the

Defendants for a sum in excess of that required for federal court jurisdiction in diversity of

citizenship cases and which is sufficient to fully compensate Plaintiff for any and all damages

Plaintiff is entitled to recover under Arkansas law, including pre-judgment interest and post

judgment interest at the maximum rate allowed by law; for reasonable expenses; costs; and for all

other proper relief to which she may be entitled.

                                              Respectfully Submitted,

                                              Attorneys for Plaintiff
                                                     -~                 ~1   )'


                                      By:       4---~..;___l_~_//4_/4--=-"''l_,.~,, o-r
                                             Jeremy i'v!&Nabb (Ark. Bar No. 20030, 3)
                                              RAINWATER, HOLT       & SEXTON, P.A.
                                             P.O. Box 17250
                                             Little Rock, AR 72222
                                             Telephone:       (501) 868-2500
                                             Telefax:         (501) 868-2508
                                             rncnabbrZDrai nfi rm .corn




                                                10
